DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statements (IDS) filed on 26 March 2019, 27 December 2019, 2 June 2020, 9 July 2020 and 6 October 2020.  The references cited on the PTOL 1449 forms have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al. (U.S. Patent Application Publication 2019/0043952).  Exception does not apply because there is no evidence explaining the involvement by Zachary Yoscovits.
Referring to Claim 1, Thomas teaches in Fig. 56-58 for example, a quantum dot device, comprising: a quantum well stack (146); an insulating material (128) above the quantum well stack (146), wherein the insulating material (128) includes a trench (107-1); and a gate (106) on the insulating material (128) and extending into the trench (107-1), wherein the gate (106) includes a first gate metal (lower portion of 110) in the trench (107-1) and a second gate metal (upper portion of 110) above the first gate metal (lower portion of 110) (see claim element interpretation below, the same relative interpretation applies for gate 112).

    PNG
    media_image1.png
    755
    764
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    755
    765
    media_image2.png
    Greyscale


Referring to Claim 2, Thomas further teaches wherein the trench (107-1) is a first trench (107-1), the gate (106) is a first gate (106-1; 110 left in Fig. 56), the insulating material (128) further includes a second trench (107-2), and the quantum dot device further comprises: a second gate (106-1; 110 right in Fig. 56) on the insulating material (128) and extending into the second trench (107-2), wherein the second gate (110 right) includes a third gate metal (lower portion of 110 within 128) in the second trench (107-2) and a fourth gate metal (upper portion of 110) above the third gate metal (low portion of 110).
Referring to Claim 3, Thomas further teaches wherein the trench (107) has a tapered profile (see Fig. 77, 78 and 81) that is narrowest proximate to the quantum well stack (146).
Referring to Claim 4, Thomas further teaches wherein the trench (107) extends down to the quantum well stack (146).
Referring to Claim 6, Thomas further teaches wherein the gate (106) is a first gate (106-1; 110), and the quantum dot device further comprises: a second gate (108-1; 112) on the insulating material (128) and extending into the trench (107-1), wherein the second gate (108-1; 112) is electrically insulated (via insulators 114, 113 and 134; par. 33-35) from the first gate (110).
Referring to Claim 7, Thomas further teaches further comprising: at least one spacer (any one of 114, 113, 134) between the first gate (110) and the second gate (112).
Referring to Claim 8, Thomas further teaches wherein the at least one spacer (134 and 117) between the first gate (110) and the second gate (112) includes a stack of two spacers (134 and 117).
Referring to Claim 9, Thomas further teaches wherein a bottom spacer (134; Fig. 78) in the stack of two spacers is in the trench (107-1) and a top spacer (117; Fig. 79; par. 154) in the stack of two spacers is above the trench (107-1).
Referring to Claim 10, Thomas further teaches wherein the second gate (112) includes a third gate metal (lower portion of 112) in the trench (107-1) and a fourth gate metal (upper portion of 112) above the third gate metal (lower portion of 112).
Referring to Claim 11, Thomas further teaches wherein the second gate (112) includes a third gate metal (112) in the trench (107-1) and extending above the trench (107-1).
Referring to Claim 12, Thomas further teaches wherein the first gate metal (lower portion of 110) and the second gate metal (upper portion of 110) have a same material composition (par. 36).
Referring to Claim 15, Thomas teaches a method of manufacturing a quantum dot device, comprising: forming a quantum well stack (146); forming an insulating material (128) above the quantum well stack (146), wherein the insulating material (128) includes a trench (107); and forming a gate (110), wherein the gate (110) includes a first gate metal (lower portion of 110) in the trench (107) and a second gate metal (upper portion of 110) above the first gate metal (lower portion of 110).
Referring to Claim 16, Thomas further teaches wherein forming the insulating material (128) above the quantum well stack (146) includes: depositing the insulating material (128) above the quantum well stack (146); and removing at least some of the insulating material (128) to form the trench (107) (par. 140; Fig. 61).

Claims 1, 2, 4, 6, 7, 10-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by George et al. (U.S. Patent Application Publication 2019/0044048).  Exception does not apply because there is no evidence explaining the involvement by Zachary Yoscovits.
Referring to Claim 1, George teaches in Fig. 17-20 for example, a quantum dot device, comprising: a quantum well stack (146; par. 97); an insulating material (128) above the quantum well stack (146), wherein the insulating material (128) includes a trench (107-1); and a gate (106) on the insulating material (128) and extending into the trench (107-1), wherein the gate (106) includes a first gate metal (lower portion of 110) in the trench (107-1) and a second gate metal (upper portion of 110) above the first gate metal (lower portion of 110) (see claim element interpretation below, the same relative interpretation applies for gate 112).
Referring to Claim 2, George further teaches wherein the trench (107-1) is a first trench (107-1), the gate (106) is a first gate (106-1; 110 left in Fig. 17), the insulating material (128) further includes a second trench (107-2), and the quantum dot device further comprises: a second gate (106-1; 110 right in Fig. 17) on the insulating material (128) and extending into the second trench (107-2), wherein the second gate (110 right) includes a third gate metal (lower portion of 110 within 128) in the second trench (107-2) and a fourth gate metal (upper portion of 110) above the third gate metal (low portion of 110).
Referring to Claim 4, George further teaches wherein the trench (107) extends down to the quantum well stack (146).
Referring to Claim 6, George further teaches wherein the gate (106) is a first gate (106-1; 110), and the quantum dot device further comprises: a second gate (108-1; 112) on the insulating material (128) and extending into the trench (107-1), wherein the second gate (108-1; 112) is electrically insulated (via insulator 130; par. 42) from the first gate (110).
Referring to Claim 7, George further teaches further comprising: at least one spacer (130) between the first gate (110) and the second gate (112).
Referring to Claim 10, George further teaches wherein the second gate (112) includes a third gate metal (lower portion of 112) in the trench (107-1) and a fourth gate metal (upper portion of 112) above the third gate metal (lower portion of 112).
Referring to Claim 11, George further teaches wherein the second gate (112) includes a third gate metal (112) in the trench (107-1) and extending above the trench (107-1).
Referring to Claim 12, George further teaches wherein the first gate metal (lower portion of 110) and the second gate metal (upper portion of 110) have a same material composition (par. 42-43).
Referring to Claim 14, George further teaches wherein the first gate metal (lower portion of 110) includes columnar grains (par. 47; “metal grains of the gate metals 110 and 112 may be aligned to be substantially perpendicular to the base 102.”; claims 22 and 24).
Referring to Claim 15, George teaches a method of manufacturing a quantum dot device, comprising: forming a quantum well stack (146); forming an insulating material (128) above the quantum well stack (146), wherein the insulating material (128) includes a trench (107); and forming a gate (106), wherein the gate (110) includes a first gate metal (lower portion of 110) in the trench (107) and a second gate metal (upper portion of 110) above the first gate metal (lower portion of 110).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over George et al. (U.S. Patent Application Publication 2019/0044048) in view of Thomas et al. (U.S. Patent Application Publication 2019/0043952).
Referring to Claim 16, George further teaches wherein forming the insulating material (128) above the quantum well stack (146) includes: depositing the insulating material (128) above the quantum well stack (146); and while it’s more likely than not that George removes at least some of the insulating material (128) to form the trench (107), George does not explicitly state this.  However, Thomas teaches wherein forming the insulating material (128) above the quantum well stack (146) includes: depositing the insulating material (128) above the quantum well stack (146); and removing at least some of the insulating material (128) to form the trench (107) (par. 140; Fig. 61). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form the trenches of George by the well-known etching process of Thomas based on its well-known suitability in the art for forming gate trenches in insulating material as is predictable in the art.

Allowable Subject Matter
Claims 18-20 are allowed.
Claims 5, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 5, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein a seam is present between the first gate metal and the second gate metal in combination with all of the limitations of Claims 1 and 5.
Regarding Claim 13, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the first gate metal and the second gate metal have different microstructures in combination with all of the limitations of Claims 1 and 13.
Regarding Claim 17, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein forming the insulating material above the quantum well stack includes: depositing the insulating material over the first gate metal; and polishing back the insulating material in combination with all of the limitations of Claims 15 and 17.
Regarding Claim 18, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the first layer of gate metal has a different microstructure than the second layer of gate metal in combination with all of the limitations of Claim 18.  Claims 19-20 include the limitations of claim 18.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896